Citation Nr: 0433587	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for service connection for post-traumatic stress 
disorder (PTSD) has been received.

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for a psychiatric 
disability other than PTSD (claimed as nervous condition) has 
been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1969.

In July 1973, the RO denied the veteran's original claim for 
service connection for a nervous condition.  Subsequently, in 
January 1980, the RO denied service connection based on the 
lack of evidence showing that the veteran's currently 
diagnosed schizophrenia was related to service.  In May 1983, 
the RO found the evidence new, but not material, to reopen 
the veteran's claim.  The RO provided notice of each 
decision, and of the veteran's appellate rights; the veteran 
filed a notice of disagreement (NOD) in June 1983.  In April 
1984, the RO issued a statement of the case (SOC) addressing 
the denial of the petition to reopen.  No substantive appeal 
was filed.  

In September 1994, the RO denied the veteran's original claim 
for service connection for PTSD.  The RO provided notice of 
the decision, and of the veteran's appellate rights; the 
veteran did not appeal.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from November 2001 and September 2002 rating 
decisions, in which the RO declined to reopen a claim for 
service connection for PTSD on the basis that new and 
material evidence had not been received.  The veteran filed a 
NOD in March 2003.  The RO issued a SOC in May 2003, and the 
veteran filed a substantive appeal in June 2003.

As reflected in a supplemental SOC (SSOC) issued by the RO in 
August 2003, the RO later declined to reopen the claim (then 
characterized the claim as a petition to reopen a claim for 
service connection for a psychiatric disability to include 
PTSD) on the basis that the evidence was new, but not 
material; the RO then 

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
requested and was given an additional 60 days to submit 
additional medical evidence-specifically, additional 
treatment records from Dr. Reinstein.  To date, VA has not 
received any additional medical evidence from the veteran.

The Board's decision declining to reopen the claims for 
service connection for PTSD, and reopening the claim for 
service connection for a psychiatric disability other than 
PTSD, is set forth below.  The claim for service connection 
for a psychiatric disability other than PTSD, on the merits, 
is addressed in the remand following the order; that matter 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petitions to reopen has been accomplished.

2.  In September 1994, the RO denied service connection for 
PTSD.  Although the RO notified the veteran of the denial and 
of his appellate rights that same month, the veteran did not 
file an appeal.

3.  Evidence received since the September 1994 rating 
decision is essentially duplicative or cumulative in nature, 
does not bear directly or substantially upon the issue at 
hand, and/or is not so significant that it must be considered 
to fairly decide the merits of the claim for service 
connection for PTSD. 

4.  In May 1983, the RO declined to reopen the veteran's 
claim for service connection for a psychiatric disability 
other than PTSD.  Although the veteran filed an NOD following 
the RO's notice of the denial and of his appellate rights in 
June 1983, the veteran did not perfect an appeal following 
the RO's issuance of an April 1984 SOC (which reflects the 
RO's consideration of additional evidence).

5.  New evidence associated with the claims file since the 
May 1983 RO rating decision, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disability other than PTSD. 


CONCLUSIONS OF LAW

1.  The RO's September 1994 decision declining to reopen the 
veteran's claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  The evidence associated with the claims file since the 
RO's September 1994 denial is not new and material; thus, the 
requirements to reopen the veteran's claim for service 
connection for PTSD are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (as in effect prior to 
August 29, 2001).

3.  The RO's May 1983 and April 1984 decisions declining to 
reopen the veteran's claim for service connection for a 
psychiatric disability other than PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

4.  Evidence received since the RO's May 1983 and April 1984 
denials is new and material; thus, the criteria for reopening 
the claim for service connection for a psychiatric disability 
other than PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (as in effect prior to August 29, 
2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  
However, as there are, nonetheless, duties to notify and 
assist owed the veteran, the Board determines, in any event, 
that all notification and development action needed to render 
a fair decision on the issues on appeal has been 
accomplished.

Through a May 2002 letter, the November 2001 and September 
2002 rating decisions, the May 2003 SOC, and the August 2003 
SSOC, the veteran and his representative have been notified 
of the law and regulations governing the claims, the evidence 
that has been considered in connection with his appeal, and 
the bases for the denial of the claims.  The Board notes 
that, while the May 2003 SOC erroneously includes a citation 
to the version of the legal authority governing petitions to 
reopen filed after August 2001, whereas this veteran's 
petition to reopen was filed before August 2001, as explained 
in more detail below, the correct legal standard was 
addressed in both the September 2002 rating decision and the 
"Reasons and Bases" portion of the May 2003 SOC.  The RO 
afforded the veteran opportunities to respond to each of the 
aforementioned documents.  Under these circumstances, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and has been afforded ample opportunity to submit information 
and evidence.  

In the May 2002 letter to the veteran, the RO notified him of 
the evidence needed to reopen his claims.  The veteran was 
notified of the type of information he should submit, and was 
advised to submit any evidence in his possession.  In view of 
the May 2002 letter, the Board also finds that the statutory 
and regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, has also been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The Board notes that, in response to the 
RO's May 2002 letter, the veteran requested, in May 2002, 
that the RO obtain records from the Chicago (Westside) VA 
Medical Center (VAMC).  The records have been obtained and 
associated with the claims file.  The veteran also submitted 
a completed stressor identification form.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided both before and 
after the rating actions on appeal.  However, the Board finds 
that any lack of pre-adjudication notice in these matters has 
not, in any way, prejudiced the veteran.

As indicated above, the RO issued the November 2001 rating 
decision on appeal, indicating that new and material evidence 
was required to reopen the veteran's claim (then 
characterized as service connection for PTSD).  In response, 
the veteran submitted a medical opinion from his treating 
physician in March 2002.  The RO also issued the May 2003 SOC 
explaining what was needed to substantiate the claim within 
eight months of the September 2002 rating decision on appeal, 
and the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of May 2002, and 
afforded the veteran an opportunity to respond.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims, to include 
scheduling the veteran for a recent examination.  The RO has 
also informed the veteran that additional treatment records 
were requested from his private physician, Dr. Reinstein, but 
no response has been received.  The veteran was then provided 
an additional 60 days following the August 2004 hearing to 
obtain additional treatment records, but he has not done so.  
Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate the existence of, 
any other relevant evidence that is necessary for a fair 
adjudication of the claims.  Specifically as regards the 
claim for service connection for PTSD, the Board notes that 
it is aware of no circumstances in this matter that would put 
the VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
that claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

In view of all the foregoing, the Board finds that there is 
no prejudice to the veteran in the Board proceeding with a 
decision on each of the claims on appeal at this juncture.

II.  Petitions to Reopen 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

As indicated above, the veteran's claims for service 
connection for PTSD and for service connection for 
psychiatric disability other than PTSD previously were 
considered and denied; most recently, the claims were 
adjudicated and denied in September 1994, and in May 1983 and 
April 1984, respectively.  

Evidence considered at the time of each of those decisions 
included the veteran's service medical records; April and May 
1978 VA hospital records; private medical records showing a 
December 1979 and March 1980 diagnosis of schizophrenia; and 
private medical records showing a May 1983 diagnosis of 
depressive anxiety reaction.

In addition, the following evidence was considered at the 
time of the issuance of the April 1984 SOC:  State hospital 
records received in September 1983, showing a diagnosis of 
schizophrenia; and a report of an October 1983 VA 
examination, diagnosing a would-be personality disorder mixed 
borderline antisocial personality, and episodes of 
schizophrenia.

The veteran did not perfect an appeal of either the RO's May 
1983 and April 1984 denial, or the September 1994 denial; 
hence, those decisions are final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The present 
claims were initiated by the veteran in July 2001 (then 
characterized by the RO as a psychiatric disability to 
include PTSD).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
petitions to reopen the claims for service connection for 
PTSD and for psychiatric disability other than PTSD (as noted 
below), the Board will apply the version of 38 C.F.R. 
§ 3.156(a) as in effect prior to August 29, 2001; that 
version appears in the 2001 edition of Title 38 of the Code 
of Federal Regulations].  

In determining whether new and material evidence has been 
received, VA initially must decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
the newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the last pertinent denial 
of each claim includes private hospital records showing a 
March 1995 diagnosis of schizo-affective disorder; a report 
of a January 1996 VA examination, diagnosing schizoaffective 
disorder; a medical opinion from Dr. Michael Reinstein, the 
veteran's treating physician, submitted by the veteran in 
March 2002 and reflecting a current diagnosis of 
schizoaffective disorder; a May 2002 report from the veteran 
detailing stressor information; VA outpatient records, dated 
in September 1997, showing treatment for schizophrenia; a 
report of a July 2002 VA examination, diagnosing 
schizophrenia and indicating that the criteria for PTSD were 
not met; additional service personnel records; private 
hospital records received in July 2003, showing a diagnosis 
of schizoaffective disorder; and a transcript of the August 
2004 hearing before the undersigned Veterans Law Judge.  

A.  PTSD

Although the medical evidence added to the record is "new" 
in that these particular reports were not previously 
considered, insofar as the records reflect only evaluation 
and/or treatment for a schizoaffective disorder, they are 
cumulative of medical evidence previously of record that 
established the presence of a current psychiatric disability 
other than PTSD.  Hence, those records are not relevant to 
the underlying claim for service connection for PTSD.  

The Board points out that the July 2002 VA examination, which 
also reflects a diagnosis of a schizoaffective disorder, 
includes an adverse medical finding on the question of the 
presence of PTSD.  Specifically, the July 2002 VA examiner 
indicated that the criteria for PTSD were not met (nor, for 
that matter, is there any showing of a medical nexus between 
current symptomatology and the specific claimed in-service 
stressor).  Thus, while this medical record is new, and 
relevant to the question central to the underlying claim for 
service connection-i.e., whether there is current medical 
evidence showing treatment, symptoms, or diagnosis of PTSD-
the medical opinion militates against the claim for service 
connection for PTSD; hence, such record provides no predicate 
for reopening the claim.  

The veteran's assertions as to his current disability 
similarly provide no basis to reopen the claim.  Even if the 
veteran's current contentions-that he is currently being 
treated for mood swings-are considered new, the Board points 
out that, as a layperson, the veteran is not competent to 
provide a probative opinion on a medical matter, such as 
whether he does, in fact, suffer from PTSD.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, where, 
as here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In short, while the veteran claims that he is suffering from 
PTSD due to active service, there is no competent evidence to 
support that claim.  

In the absence of new and material evidence, the requirements 
to reopen the claim for service connection for PTSD are not 
been met, and the appeal must be denied.  As the veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Psychiatric Disability Other Than PTSD

As noted above, much of the evidence added to the record 
since the last pertinent denial of each claim shows current 
diagnoses of schizoaffective disorder.  Additionally, the 
March 2002 medical opinion from Dr. Michael Reinstein 
indicates that the veteran's schizoaffective disorder appears 
to have been exacerbated by his active service.

The Board finds that the evidence added to the record-
particularly, Dr. Reinstein's March 2002 medical opinion-
constitutes new and material evidence to reopen the claim for 
service connection for a psychiatric disability other than 
PTSD.  The evidence is new, in that it was not previously 
before agency adjudicators, and is not cumulative or 
duplicative of other evidence of record.  The evidence is 
also material for purposes of reopening the claim.  The March 
2002 medical opinion suggests, plausibly, a relationship 
between the veteran's current schizoaffective disorder and 
service, although it neither addresses pre-service origin nor 
any diagnosed personality disorder.  See 38 C.F.R. § 3.303.  
The Board notes that, however, that to constitute new and 
material evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability," even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 38 
C.F.R. § 3.156.  The Board finds that as the newly received 
evidence meets this requirement, the criteria for reopening 
the claim likewise are met.  As new and material evidence has 
been received, the criteria for reopening the claim for 
service connection for a psychiatric disability other than 
PTSD are met.


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for PTSD is 
denied.

To the limited extent that new and material evidence to 
reopen the claim for service connection for a psychiatric 
disability other than PTSD has been received, the appeal is 
granted.


REMAND

As the petition to reopen the claim for service connection 
for a psychiatric disability other than PTSD has been 
granted, de novo consideration of the claim on appeal is 
appropriate.  However, the Board finds that additional 
development of the claim on appeal is warranted.

As indicated above, service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 113;  
38 C.F.R. § 3.303(a).  Pertinent to the instant appeal, the 
veteran contends that his schizoaffective disorder had its 
onset in service, and that service connection for his 
psychiatric disability is warranted either on a direct basis 
or via aggravation.  The service medical records at the time 
of the veteran's entrance examination in July 1968 note 
normal psychiatric and neurological systems.  At the time of 
the veteran's discharge examination in September 1969, the 
veteran was diagnosed with a passive-aggressive personality.

A March 2002 medical opinion from the veteran's treating 
physician, Dr. Reinstein, indicates that the veteran's 
current schizoaffective disorder may have been exacerbated by 
his active service.  Dr. Reinstein indicated that the veteran 
gave a history of hallucinations and delusion beginning in 
service.  In July 2002, the veteran underwent a VA stress 
disorder examination.  He reported a history of suffering 
from hallucinations for over thirty years.  The examiner's 
impression was schizophrenia, paranoid type, chronic, and 
noted that the veteran was unable to work due to 
schizophrenia.

Unfortunately, the Board finds that the report of the March 
2002 examiner does not clearly resolve the matter on appeal.  
Neither that report nor any other report or opinion fully 
addresses the medical relationship the veteran's current 
schizoaffective disorder and the veteran's military service, 
to include findings as to whether the condition pre-existed 
service or had its onset in active service; and, if deemed to 
pre-exist service, whether there was any increase in the 
severity of the veteran's disability during service, and 
whether any such increase was consistent with the natural 
progress of the condition, or was beyond the natural progress 
of the condition (representing a permanent worsening of the 
veteran's disability).  The Board finds that such an opinion, 
based on examination of the veteran and consideration of his 
documented medical history and assertions, is needed to 
fairly resolve the question on appeal.   See 38 U.S.C.A. 
§ 5103A.  The examiner also should comment on the 
relationship, if any, between the in-service diagnosis of 
personality disorder and later diagnosed schizoaffective 
disorder and schizophrenia.  

Hence, the RO should arrange for the veteran to undergo 
examination by a psychiatrist.  The veteran is hereby advised 
that failure to report to the scheduled examination, without 
good cause, will result in a denial of the reopened claim.  
See 38 C.F.R. § 3.655(b) (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA. However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence not currently of 
record that is pertinent to the claim for 
service connection for psychiatric 
disability other than PTSD, to include 
schizoaffective disorder.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination by a psychiatrist.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail. 

The examiner should render an opinion 
addressing whether there is at least as 
likely as not a medical relationship 
between the veteran's current psychiatric 
disability and service.  In rendering 
such opinion, the examiner should address 
the following:  a) whether the veteran's 
current psychiatric disability had its 
onset in service; if not, b) whether the 
veteran had a psychiatric disability that 
pre-existed service; if so, c) whether 
the disability increased in severity in 
service; if so, d) whether such increase 
in severity represented the natural 
progress of the condition, or whether 
such increase was beyond the natural 
progress of the condition (representing a 
permanent worsening of psychiatric 
disability).  The examiner should also 
address the relationship, if any, between 
the personality disorder diagnosed at 
service separation and later diagnosed 
schizoaffective disorder and 
schizophrenia.  

If in-service aggravation of pre-existing 
psychiatric disability is found, the 
examiner should attempt to quantify the 
extent of additional disability resulting 
from the aggravation.  

The examiner should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the examination sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a psychiatric 
disability, to include a schizoaffective 
disorder, in light of all pertinent 
evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, and clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 





Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



